EDISON INTERNATIONAL

NAMED EXECUTIVE OFFICER BASE SALARIES

 

The executive officers listed below are the individuals who will be designated
as Edison International’s named executive officers in its proxy statement for
the 2006 annual meeting of shareholders and who are currently serving as
executive officers of Edison International. The 2006 base salary level for each
of the named executive officers is as follows:

 

Named Executive Officer

2006 Base Salary Level

 

John E. Bryson, Chairman of the Board, President and Chief Executive Officer of
Edison International and Chairman of the Board of Southern California Edison
Company (“SCE”)

 

 

$1,210,000(1)

Alan J. Fohrer, Chief Executive Officer of SCE

 

$651,040(1)

Thomas R. McDaniel, Executive Vice President, Chief Financial Officer and
Treasurer of Edison International

 

$611,000

Theodore F. Craver, Jr., Chairman of the Board, President and Chief Executive
Officer of Edison Mission Energy

 

$604,200

John R. Fielder, President of SCE

 

$407,777(1)

                            

 

 

 

(1)

Messrs. Bryson, Fohrer and Fielder will also be designated as named executive
officers by SCE in its proxy statement for its 2006 annual meeting of
shareholders. The amounts shown for the officers are the aggregate 2006 base
salaries for service to Edison International and SCE, and are inclusive of (and
not in addition to) any 2006 base salary amounts reported by SCE.

 

 

 

 

 

 